PER CURIAM.
Attorneys for Appellee Walter Hygema have filed motion for the entry of an order affirming judgment in this cause as to him pursuant to Rule 38 of the Rules of this Court, 30 F.S.A., and it appearing to the Court from an examination of the record that said motion as to said appellee is appropriate and seasonably made and that it is manifest that the questions raised as to *20said appellee on appeal are without substantial merit and need no further argument;
It is accordingly ordered, adjudged and decreed that the motion to affirm the judgment appealed from as to Appellee Walter Hygema, individually and doing business as Hygema House Moving Company, be and the same is hereby granted, and the judgment is
Affirmed.
DREW, C. J., and THOMAS, THORN-AL and O’CONNELL, TJ., concur.